DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 11, 2022 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Drawings, Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed June 13, 2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendment to claim 1 makes clear alignment features.  With respect to independent claims 1 and 11, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: 
Claim 1:  A multi-piece roof liner configured to connect to a roof installation of a vehicle, the liner including: a first roof lining assembly including a first alignment feature configured to mate with a first datum in the roof installation and thereby align the first roof lining assembly with the roof installation; a second roof lining assembly including a second alignment feature configured to mate with a second datum in the roof installation and thereby align the second roof lining assembly with the roof installation; and a third roof lining assembly including a third alignment feature configured to mate with a third datum in the first roof lining assembly and thereby align the third roof lining assembly with the first roof lining assembly, and a fourth alignment feature configured to mate with a fourth datum in the second roof lining assembly and thereby align the third roof lining assembly with the second roof lining assembly; wherein the first roof lining assembly being aligned with the roof installation causes the third datum to be aligned for mating with the third alignment feature; and wherein the second roof lining assembly being aligned with the roof installation causes the fourth datum to be aligned for mating with the fourth alignment feature.
Claim 11: A method of installing a multi-piece roof lining on a vehicle, comprising: aligning a first roof lining assembly to a roof installation of the vehicle by mating a first alignment feature of the first roof lining assembly with a first datum on the roof installation, and connecting the first roof lining assembly to the roof installation; aligning a second roof lining assembly to the roof installation by mating a second alignment feature of the second roof lining assembly with a second datum on the roof installation, and connecting the second roof lining assembly to the roof installation; and after aligning and connecting the first roof lining assembly and the second roof lining assembly to the roof installation, aligning a third roof lining assembly to the first roof lining assembly and the second roof lining assembly by mating a third alignment feature Page 5 of 21Application No.: 17/201124 Reply to Office action of: June 13,2022 of the third roof lining assembly with a third datum on the first roof lining assembly and mating a fourth alignment feature of the third roof lining assembly with a fourth datum on the second roof lining assembly, and directly connecting the third roof lining assembly to the first roof lining assembly and the second roof lining assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612